Citation Nr: 9920031	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-03 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.  

2.  Entitlement to payment of unauthorized medical expenses 
resulting from private medical care received on July 19, 1996 
and July 20 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1954 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating action and an August 
1996 decision letter by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Indianapolis, Indiana. 

The Board notes that in the July 1994 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for a back disability on a secondary basis.  The 
appellant filed a Notice of Disagreement (NOD) in August 1994 
and a Statement of the Case (SOC) was issued in August 1994.  
In November 1994, the appellant submitted his substantive 
appeal.  In a December 1996 decision, the Board remanded this 
case to the RO for further development. The RO, in a November 
1997 rating decision, granted the appellant's claim of 
service connection for a back disability on a secondary 
basis, and a 10 percent disabling rating was assigned.  The 
effective date was April 1994.  The appellant was informed of 
this determination and of his appellate rights in December 
1997.  However, the Board observes that the appellant has not 
initiated an appeal with respect to either the rating or the 
effective date assigned by the submission of an NOD, and 
hence, this separate issue is not now in an appellate status.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 
1997).   


FINDINGS OF FACT

1.  The appellant's service-connected left knee disability is 
characterized by recurrent complaints of left knee pain and 
limitation of motion; the current manifestations of the 
appellant's left knee disability consists of objective 
evidence of pain on motion and extension limited to 30 
degrees.  

2.  At the time of the unauthorized hospital care at issue, 
service connection was in effect for a left knee disability, 
rated at 10 percent.  At that time, the appellant was not 
rated as permanently disabled due to service-connected 
disabilities.  The appellant was subsequently granted service 
connection for a back disability, on a secondary basis, in a 
November 1997 rating action and assigned a 10 percent 
disabling rating, effective April 5, 1994. 

3.  The appellant was not discharged from service due to a 
cerebrovascular accident (CVA) or an inner ear infection.

4.  It has not been held that either the possible CVA or the 
inner ear infection were associated with and aggravating a 
service-connected disability.  

5.  At the time of the appellant's unauthorized admission to 
a private medical facility on July 19, 1996 for a possible 
CVA or inner ear infection, he was not participating in a 
vocational rehabilitation program under Chapter 31 of Title 
38, United States Code.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 40 percent evaluation for his left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§  4.7, 4.10, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5261 (1998).   

2.  The claim for reimbursement or payment of unauthorized 
medical expenses resulting from private medical care received 
on July 19, 1996 and July 20, 1996, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to an increased rating 
for a left knee disability, currently 
rated as 30 percent disabling.  

I.  Factual Background

The appellant was originally granted service connection for a 
left knee disability in an October 1958 rating decision.  At 
that time, the RO primarily based its decision on the 
appellant's service medical records and his September 1958 VA 
examination.  The appellant's service medical records showed 
that in November 1956, the appellant injured his left knee 
while playing basketball.  In the appellant's September 1958 
VA examination, he was diagnosed with chronic synovitis of 
the left knee.  In light of the above, the RO assigned a 10 
percent disabling rating under Diagnostic Code 5020 for the 
appellant's service-connected left knee disability.  

In April 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
requested an increased rating for his service-connected left 
knee disability.  He reported that his left knee pain had 
worsened, and that he had trouble walking and standing due to 
the pain.  

In May 1994, the appellant underwent a VA examination.  At 
that time, he complained of chronic synovitis of the left 
knee.  The appellant stated that he had a throbbing pain in 
his knee which caused numbness.  He indicated that his knee 
gave out two to three times a day.  According to the 
appellant, he did not wear a brace, and he denied any 
locking.  The appellant noted that he did have heat and edema 
with lots of activity.  

The physical examination showed no evidence of swelling or 
deformity.  There was exquisite pain to range of motion of 
the hip and lateral knee.  The knees had a range of motion of 
zero to 120 degrees, with exquisite pain in the left thigh 
with range of motion.  There was a positive straight leg 
raising and spasm of the musculature of the back, especially 
at the left paravertebral.  An x-ray of the appellant's knees 
was interpreted as being "normal."  Following the physical 
examination and a review of the x-ray, the examining 
physician diagnosed the appellant with the following: (1) 
chronic left knee synovitis, and (2) chondromalacia 
bilaterally of the knees.  

In December 1996, the appellant's representative sent 
directly to the Board an outpatient treatment record from the 
VA Medical Center (VAMC) in Louisville, Kentucky.  The record 
reflects that in October 1996, the appellant was treated 
after complaining of chronic left knee pain.  At that time, 
the appellant stated that his left knee would give way when 
he climbed stairs.  According to the appellant, he had not 
had any improvement with physical therapy.  The physical 
examination showed that there was tenderness and crepitance 
over the left patella.  There was no swelling, and there was 
quadricep atrophy.  The diagnosis was of patellofemoral 
arthritis.  

In December 1996, the Board remanded this case and requested 
that the RO obtain any additional records from health care 
providers who had treated the appellant for any left knee 
disability in recent years, including any records from the 
Louisville VAMC.  In addition, the RO was to schedule the 
appellant for a VA examination by a board certified 
orthopedist, if available, to determine the current severity 
of the service-connected left knee disability.  The examiner 
was requested to identify any objective evidence of pain or 
functional loss due to pain associated with the left knee 
disability.  The examiner was further requested to provide an 
opinion as to whether it was at least as likely as not that 
pain could have significantly limited functional ability of 
the affected area of the left knee during flare-ups.  The 
examiner was also requested to determine whether, and to what 
extent, it exhibited weakened movement, excess fatigability, 
or incoordination.  

In August 1996, the RO received a VAMC record, dated in April 
1996.  The record shows that at that time, the appellant was 
shown physical therapy exercises after complaining of chronic 
left knee pain.  The appellant was diagnosed with 
patellofemoral arthritis of the left knee.  

In a February 1997 letter, the appellant responded to the 
RO's request for further information regarding his medical 
treatment for his left knee disability.  At that time, the 
appellant stated that he had not received any private medical 
treatment for his left knee disability in recent years due to 
financial reasons.  He indicated that he had received 
treatment from the VAMC in Evansville, Indiana, the 
Louisville VAMC, and the VAMC in Marion, Illinois.  The 
evidence of record shows that the RO subsequently requested 
treatment records from the above VAMCs.  

In March 1997, the RO received outpatient treatment records 
from the Evansville VAMC, from December 1995 to October 1996, 
and outpatient treatment records from the Louisville VAMC, 
from April 1994 to October 1996.  The Evansville records 
reflect that in April 1996, the appellant was shown knee 
strengthening exercises during physical therapy.  At that 
time, he was diagnosed with chondromalacia of the left 
patella.  The Louisville records show that also in April 
1996, the appellant was treated after complaining of left 
knee pain.  The physical examination showed that there was no 
swelling and no joint line tenderness.  There was marked 
tenderness on patellar motion, and there was crepitance.  The 
diagnosis was of left knee patellofemoral arthritis.  

In August 1997, the appellant underwent a VA examination.  At 
that time, he stated that since his initial in-service left 
knee injury in 1956, he had had chronic left knee pain which 
had worsened with activity.  The appellant indicted that at 
present, he had progressive nocturnal symptoms of pain which 
were episodic in nature, occasionally awakening him two to 
three times per night.  According to the appellant, he could 
also go weeks without experiencing any pain at night and only 
feeling the pain during the day.  He denied any locking or 
catching, but he reported that the pain was so severe that it 
caused him to have low back pain.  According to the 
appellant, his knee pain also caused him to have severe 
spasms and limited his ability to walk less than one or two 
blocks.  The examining physician noted that the appellant 
walked with an antalgic type gait.

The physical examination showed that the left knee was tender 
to palpation about the patella.  Range of motion of the left 
knee was from 30 degrees of flexion to 95 degrees of flexion.  
The appellant had a fixed 35 degree flexion contracture, and 
he had exquisite pain about the patella.  The appellant had a 
positive patella blotman test, and there were some 
inflammatory changes around the intra-articular knee in 
general.  The knee had a boggy feeling to it, and the 
appellant was stable to varus and valgus stress at 30 degrees 
of flexion, which was where he was most of the time.  The 
examiner noted that he was unable to extend the appellant's 
knee fully because it caused the appellant severe pain.  The 
appellant had a nontender medial and lateral collateral 
ligament, and the joint line was tender medially, much 
greater than laterally.  According to the examiner, he was 
unable to perform a McMurray's test because of the 
significant amount of pain the appellant felt in his knee.  
The appellant had a negative Babinski and a negative straight 
leg raising, bilaterally. The examiner reported that grossly, 
the appellant's knee was negative.  The appellant's 
quadriceps and hamstrings on the left were atrophic as 
compared to the right side, which had quadriceps and 
hamstring functions of 5/5 and range of motion from zero to 
150 degrees of flexion.  The anterior cruciate ligament (ACL) 
and the posterior cruciate ligament (PCL) appeared to be 
intact and stable.  Sensation of the lower extremity appeared 
to be normal to light touch.  

In regards to a diagnosis, the examiner stated that the 
appellant's knee pain was quite significant and debilitating 
to the appellant.  It was the examiner's recommendation that, 
in order to evaluate the appellant's left knee disability, 
the appellant needed an x-ray taken of his left knee, and he 
also advised that the appellant have a Magnetic Resonance 
Imaging (MRI).  

In August 1997, the appellant had an x-ray taken of his left 
knee.  The x-ray was interpreted as showing osteophytes of 
the tibial spine.  There was no joint effusion, and soft 
tissues appeared normal.  The diagnosis was of mild 
degenerative changes of the knee.  Also in August 1997, the 
appellant had an MRI of his left knee.  The MRI was 
interpreted as showing intact crusciate and collateral 
ligaments.  The menisci were normal.  There was cartilage 
loss of the lateral patellar facet, and there was some 
subchondral cystic change in the patella.  There was small 
joint effusion, and there were no other abnormalities.  The 
diagnosis was of osteoarthritis of the patellofemoral joint 
and otherwise normal examination.  

In a November 1997 rating action, the RO increased the 
appellant's rating for his left knee disability from 10 
percent to 30 percent disabling under Diagnostic Code 5257.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating for a left knee disability is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  
This finding is based in part on his assertion that his 
service-connected left knee disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  When the appellant submits a well grounded claim, 
VA must assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied that 
all relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's left knee disability, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  In regards to the 
joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
38 C.F.R. § 4.45 (1998).  Although § 4.40 does not require a 
separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation 
to provide a statement of reasons or bases pertaining to 
§ 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

As previously stated, at the time of the October 1958 rating 
action, the RO assigned a 10 percent disabling rating under 
Diagnostic Code 5020 for the appellant's synovitis of the 
left knee.  In a November 1997 rating action, the RO 
increased the appellant's rating for his left knee disability 
from 10 percent to 30 percent disabling under Diagnostic Code 
5257.

Diagnostic Code 5020 states that synovitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (1998).  
Degenerative arthritis, in turn, is rated under Diagnostic 
Code 5003, which provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate knee impairment, and a 30 percent 
evaluation requires severe knee impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

In regards to limitation of motion, under Diagnostic Code 
5260, a 10 percent evaluation requires that flexion be 
limited to 45 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees.  In addition, a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  

Pursuant to Diagnostic Code 5261, a 10 percent evaluation 
requires that extension be limited to 10 degrees, and a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees, and a 40 percent evaluation requires 
that extension be limited to 30 degrees.  In addition, a 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

In the instant case, the Board observes that in light of the 
RO's recent determination which increased the appellant's 
disabling rating for his left knee disability from 10 percent 
to 30 percent disabling, the appellant is receiving the 
highest schedular rating provided under Diagnostic Code 5257, 
and also the highest schedular rating provided under 
Diagnostic Code 5260.  In addition, an increased evaluation 
cannot be assigned under Diagnostic Code 5256, which provides 
for ankylosis of the knee, because there is no evidence of 
record showing ankylosis of the left knee.   However, the 
Board is of the opinion that the evidence of record 
demonstrates that the appellant's disability picture for his 
service-connected left knee disability, more nearly 
approximates the criteria for a 40 percent disability 
evaluation under Diagnostic Code 5261.  

A review of the medical evidence of record reflects that the 
appellant has a history of chronic left knee pain and 
limitation of motion.  In the appellant's May 1994 VA 
examination, the examiner noted that the appellant had 
exquisite pain to range of motion of the hip and lateral 
knee.  The knees had a range of motion of zero to 120 
degrees, with exquisite pain in the left thigh with range of 
motion.  Moreover, in the appellant's August 1997 VA 
examination, the examiner noted that the appellant's left 
knee was tender to palpation about the patella.  Range of 
motion of the left knee was from 30 degrees of flexion to 95 
degrees of flexion.  In addition, the appellant had a fixed 
35 degree flexion contracture, and he had exquisite pain 
about the patella.  The appellant was stable to varus and 
valgus stress at 30 degrees of flexion, which was where he 
was most of the time.  Moreover, the examiner noted that he 
was unable to extend the appellant's knee fully because it 
caused the appellant severe pain.  Furthermore, according to 
the examiner, he was unable to perform a McMurray's test 
because of the significant amount of pain the appellant felt 
in his knee.  

In light of the above, the Board concludes that even though 
the examiner from the appellant's August 1997 VA examination 
did not specifically state that extension was limited to 30 
degrees, he essentially indicated that extension was limited 
to 30 degrees by noting that range of motion of the left knee 
was from 30 degrees of flexion to 95 degrees of flexion, and 
that the appellant had a fixed 35 degree flexion contracture.  
The examiner also indicated that the appellant was stable to 
varus and valgus stress at 30 degrees of flexion, which was 
where he was most of the time.  Therefore, it is the Board's 
determination that the appellant's August 1997 VA 
examination, when viewed objectively, shows that the 
appellant's left knee extension is limited to 30 degrees.  
Accordingly, when consideration is given to the objective 
findings, and with consideration of 38 C.F.R. § 4.7, it is 
the opinion of the Board that a 40 percent disabling rating 
under Diagnostic Code 5261 more adequately approximates the 
current level of impairment attributable to the service-
connected left knee disability.  At the very least, the 
evidence for and against an increased rating for the service-
connected left knee disability is in equipoise, and as such, 
all reasonable doubt is resolved in favor of the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that the next higher rating 
under Diagnostic Code 5261 requires that extension of the 
knee to be limited to 45 degrees.  In light of the above, the 
Board finds no reasonable basis to grant the appellant a 
rating in excess of 40 percent.  





B.  Entitlement to payment of 
unauthorized medical expenses resulting 
from private medical care received on 
July, 1996 and July 20, 1996.

I.  Factual Background

As previously stated, in October 1958, service connection was 
established for a left knee disability.  In addition, in a 
November 1997 rating decision, service connection was 
established for a back disability on a secondary basis, 
effective from April 1994.  

A private medical statement from W.J.T., M.D., dated in 
September 1996, shows that at that time, Dr. T. indicated 
that he had treated the appellant in the emergency department 
at the St. Mary's Medical Center on July 20, 1996.  Dr. T. 
indicated that at that time, it was his determination that 
the appellant was possibly having a stroke, and that a trip 
to the VA hospital would have been deleterious to the 
appellant's health or result in death.  According to Dr. T., 
he then spoke with a Mr. J.G. from the VA Hospital (VAH) 
regarding the matter.  Dr. T. noted that apparently, Mr. G. 
had some level of responsibility at the VAH.  Dr. T. reported 
that he was told by Mr. G. that he should do what he needed 
to do in the case of eminent danger to health and not 
transport the appellant to the VAH, but to instead, admit the 
appellant to St. Mary's.  According to Dr. T., he took Mr. 
G.'s statements as a verbal approval by the VA for admitting 
the appellant, and therefore, covering his treatment under 
their medical policy.  Dr. T. stated that in his opinion, the 
appellant's admittance to St. Mary's was a necessary and 
valid hospitalization, and at that time, there was legitimate 
concern about his death.  Dr. T. further noted that the 
appellant's transfer to the VAH was quite timely once it was 
determined that the appellant was stable enough to be 
transferred.  

The evidence of record includes numerous medical bills, 
submitted by the appellant, which are in relation to the his 
hospitalization at St. Mary's.  A bill, in the amount of 
$505.25, from Mercy Ambulance shows that on July 19th, 1996, 
the appellant received ambulance service to St. Mary's 
Medical Center.  The appellant submitted another bill, in the 
amount of $110, from Emergency Associates which reflects that 
on July 19, 1996, the appellant received treatment from an 
emergency room physician at St. Mary's Medical Center.  The 
appellant has also submitted a third bill, in the amount of 
$437, from the South Indiana Radiological Specialists which 
shows that on July 19, 1996, the appellant had an MRI taken 
of his head.  The bill also reflects that on July 20, 1996, 
the appellant had an ultrasound of his abdomen and carotid 
artery.  The appellant submitted a fourth bill, in the amount 
of $3907, from St. Mary's which shows that he was discharged 
on July 20, 1996.  

A discharge report from the Louisville VAMC shows that the 
appellant was hospitalized from July 20, 1996 to July 26, 
1996.  The appellant's discharge diagnoses included the 
following: (1) vertigo secondary to viral labyrinth, and (2) 
peripheral vestibule vertigo.   

A letter from St. Mary's Medical Center to the appellant, 
dated in October 1996, shows that at that time, St. Mary's 
granted the appellant's request for a Daughters of Charity 
allowance.  Accordingly, St. Mary's indicated that the 
appellant's balance was considered paid in full.  

A letter from Mr. J.G., a social worker at the Evansville 
VAMC, to the RO, dated in November 1996, shows that at that 
time, Mr. G. stated that he had had telephone conversations 
with the appellant's brother on July 19, 1996, and with the 
appellant on July 30, 1996.  Mr. G. stated that he had not 
told anyone that the VA was going to pay for any of the 
appellant's benefits.  According to Mr. G., he had encouraged 
the appellant's brother and Dr. W.J.T. to transfer the 
appellant to the VAH because he did not have any coverage.  

Mr. G. also submitted copies of his notes which he had taken 
at the time of each phone call.  According to the notes, on 
July 19, 1996, Mr. G. stated that he had spoken with the 
appellant's brother after the appellant had been taken to the 
emergency department at St. Mary's.  Mr. G. indicated that 
the appellant's brother was worried that the appellant was 
having a myocardial infarction (MI).  According to Mr. G., 
the appellant was being treated by Dr. T. who had indicated 
that the appellant was very unstable and that he could not be 
transferred to a VAH.  Dr. T. had also suggested that the 
appellant had an inner ear infection.  Mr. G. reported that 
he had informed the appellant's brother that as soon as the 
appellant was stable, he could then be considered for a 
transfer to a VAH if further treatment was indicated.  Mr. G. 
noted that the appellant was 64 years old and that he was 
service-connected for synovitis.  Mr. G. also revealed that 
apparently, the appellant did not have any medical insurance 
to cover his treatment at St. Mary's.  

Mr. G.'s second note, dated on July 30, 1996, shows that at 
that time, Mr. G. spoke with the appellant regarding his 
follow-up medical service and assistance with paying his 
medical bills.  According to Mr. G., the appellant had been 
evaluated in the emergency department at St. Mary's where he 
was stabilized and then subsequently transferred to the 
Louisville VAMC.  Mr. G. stated that he reviewed issues of 
resources for the appellant's medical bills in relation to 
his treatment at St. Mary's.  According to Mr. G., the 
appellant was diagnosed with possible cerebrovascular 
accident (CVA) versus an inner ear infection.  

In the appellant's February 1997 substantive appeal, the 
appellant maintained that Dr. W.J.T. had received permission 
from Mr. J.G. of the VA, to admit him to St. Mary's.  The 
appellant stated that on July 19, 1996, he became very dizzy 
and developed severe pain in his chest, arms, and head.  He 
indicated that at that time, he slumped to the floor in a 
semi-conscious condition and started vomiting on the floor.  
According to the appellant, he told his friend to call the VA 
but his friend could not get through and called an ambulance 
instead.  The appellant reported that once the ambulance 
arrived, he asked them to take him to the Evansville VAMC, 
but he was told that they could not take him there and he was 
taken to St. Mary's.  He noted that once he arrived at St. 
Mary's, he asked Dr. W.J.T. to call the VA because he did not 
have any medical insurance.  According to the appellant, both 
his brother and Dr. T. talked with Mr. G., and then they 
informed him that his admission to St. Mary's had been 
approved until his condition had stabilized and he could then 
be transferred to the Louisville VAMC.  The appellant stated 
that he was sent to the Louisville VAMC on July 20, 1996, 
over Dr. T.'s objections.  


II.  Analysis

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A.  §5107(a).  The U.S. Court of Appeals for the 
Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

With respect to VA payment for medical expenses incurred at 
public or private facilities, payment may be made if prior 
authorization for the medical treatment in question is 
obtained from VA and if such treatment meets specified 
criteria.  38 U.S.C.A. § 1703 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 17.52, 17.53, 17.54 (1998).  The provisions related 
to the prior authorization for the admission of any patient 
to a private or public hospital at VA expense are set forth 
at 38 C.F.R. §§ 17.53 and 17.54 (1998).

The specific conditions under which such prior authorization 
for private hospital care at VA expense will be given are set 
forth at 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52(a).  The 
particular circumstances, which especially apply to this 
claim, are set forth at 38 C.F.R. § 17.52(a)(1).  The 
remaining provisions of 38 C.F.R. § 17.52 (a)(2)-(11) do not 
apply in this case.  While 38 C.F.R. § 17.52(a)(2), for 
example, authorizes private "medical services" at VA 
expense for the treatment of any disability of a veteran who 
has "a service-connected disability rated at 50 percent or 
more," "medical services" do not include the hospital 
care, which is the subject of the present appeal.  38 C.F.R. 
§ 17.30(a).  Likewise, none of the other provisions found at 
38 C.F.R. § 17.52(a)(3)-(11) specifically apply to the 
circumstances of this case.

In pertinent part, 38 C.F.R. § 17.52 provides that when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care in accordance with the provisions 
of this section.  When demand is only for infrequent use, 
individual authorizations may be used.  Care in public or 
private facilities, however, will only be authorized, whether 
under a contract or an individual authorization, for hospital 
care or medical services to a veteran for the treatment of a 
service-connected disability; or a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service or a disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or for a disability associated with and held to 
be aggravating a service- connected disability, or, in 
pertinent part, for any disability of a veteran participating 
in a rehabilitation program under  38 U.S.C. Chapter 31.  38 
U.S.C.A. § 1703; 38 C.F.R. § 17.52.

Specific legal criteria also govern the conditions under 
which the cost of unauthorized non-VA medical expenses will 
be paid or reimbursed by VA.  These legal criteria are found 
at 38 C.F.R. § 17.120.  Under 38 C.F.R. § 17.120, in order to 
be entitled to payment or reimbursement of medical expenses 
that were incurred at a private hospital, without prior 
authorization from VA, all of the following criteria must be 
satisfied:

(a)  The treatment rendered was either:

(i)  for an adjudicated service- connected disability, or

(ii)  for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(iii)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; and

(b)  That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c)  That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior authorization from VA for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998) 
(which was formerly codified as 38 C.F.R. § 17.80).

In regards to the question as to whether or not the 
appellant's July 1996 hospitalization was authorized by the 
VA, the Board observes that, as previously stated, prior 
authorization for private hospitalization may be provided 
under certain circumstances.  In the instant case, the 
appellant contends that his private physician, Dr. W.J.T., 
had received permission from the VA for his hospitalization 
at St. Mary's on July 19, 1996.  In support of his 
contentions, the appellant has submitted a private medical 
statement from W.J.T., M.D., dated in September 1996, which 
shows that at that time, Dr. T. indicated that upon the 
appellant's arrival at St. Mary's in July 1996, it was his 
determination that the appellant was possibly having a 
stroke, and that a trip to the VA hospital would have been 
deleterious to the appellant's health or result in death.  
According to Dr. T., he then spoke with a Mr. J.G. from the 
VA Hospital (VAH) regarding the matter, and that he was told 
by Mr. G. that he should do what he needed to do in the case 
of imminent danger to health and not transport the appellant 
to the VAH, but to instead, admit the appellant to St. 
Mary's.  According to Dr. T., he took Mr. G.'s statements as 
a verbal approval by the VA for admitting the appellant, and 
therefore, covering his treatment under their medical policy.  
However, the Board observes that Mr. G. has submitted a 
letter to the RO, dated in November 1996, which shows that at 
that time, Mr. G. stated that he had had telephone 
conversations with the appellant's brother on July 19, 1996, 
and with the appellant on July 30, 1996.  Mr. G. indicated 
that he had not told anyone that the VA was going to pay for 
any of the appellant's benefits.  According to Mr. G., he had 
encouraged the appellant's brother and Dr. W.J.T. to transfer 
the appellant to the VAH because he did not have any 
coverage.  In addition, Mr. G. submitted copies of his notes 
which had been taken at the time of each phone call.  

It is the Board's conclusion that Mr. G.'s notes show that he 
had not given authorization to either Dr. G. or the 
appellant's brother for admission to St. Mary's.  In Mr. G.'s 
notes from July 19, 1996, the day the appellant was admitted, 
Mr. G. reported that he had informed the appellant's brother 
that as soon as the appellant was stable, he could then be 
considered for a transfer to a VAH if further treatment was 
indicated.  Mr. G. further noted that the appellant was 64 
years old and that he was service-connected for synovitis.  
Mr. G. also revealed that apparently, the appellant did not 
have any medical insurance to cover his treatment at St. 
Mary's.  Thus, in light of the above, the Board determines 
that while it appears that Mr. G. discussed with the 
appellant's brother and Dr. T. that the appellant should be 
sent to the VAH as soon as he was stable, there is no 
evidence showing that Mr. G. specifically gave authorization 
for the appellant's hospitalization at St. Mary's.  Moreover, 
while the record fails to establish that prior authorization 
was received in this case, the Board further points out that 
such authorization could not have been afforded in view of 
the criteria required and the circumstances of this case.  
The evidence does not establish, for example, that the 
hospital care was given in regards to a service-connected 
disability.  The Board notes that at the time of the 
appellant's hospitalization at St. Mary's on July 19, 1996, 
he was service-connected for a left knee disability.  In 
addition, the Board notes that although he was not service-
connected for a back disability on a secondary basis at the 
time of his hospitalization, in a November 1997 decision, he 
was granted service connection for a back disability, 
effective from April 1994.  The Board observes that the 
evidence of record shows that when the appellant was 
hospitalized on July 19, 1996, his physician opined that he 
was either having a stroke or suffering from an inner ear 
infection.  In addition, according to Mr. G.'s July 30, 1996 
note, after the appellant's transfer to the Louisville VAMC 
and subsequent discharge, he was diagnosed with a possible 
cerebrovascular accident (CVA) versus an inner ear infection.  
Therefore, in light of the above, there is no evidence of 
record showing that his treatment at St. Mary's was in any 
way related to his service-connected left knee disability, or 
to his service-connected back disability.  

The Board further notes that there is no evidence of record 
to show that at the time of the appellant's July 1996 
hospitalization at St. Mary's, that he was treated for a 
disability for which he was discharged from service.  In 
addition, it has not been established that either the 
possible CVA or inner ear infection had been held to be 
associated with and aggravating a service-connected 
disability.  Furthermore, it cannot be held that the 
appellant was permanently and totally disabled at the time of 
his hospitalization.  Lastly, the appellant was not 
participating in a Chapter 31 training program in July 1996.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.  

In regards to the issue of reimbursement of an unauthorized 
private hospitalization, the Board is inclined to agree with 
the appellant, insofar as concluding that the particular 
circumstances in question constituted a valid medical 
emergency such that VA facilities were not feasibly 
available.  According to the appellant, on July 19, 1996, he 
became very dizzy and he developed severe pain in his chest, 
arms, and head.  He indicates that at that time, he slumped 
to the floor in a semi-conscious condition and started 
vomiting on the floor.  The appellant contends, in essence, 
that the above circumstances called for the immediate, 
professional attention of a medical doctor.  He further 
maintains that once the ambulance arrived, although he 
requested that he be taken to a VAMC, the ambulance refused 
and instead took him to a private hospital which was closer 
than the VAMC.  The Board also recognizes that the 
appellant's contentions are supported by the private medical 
statement from Dr. W.J.T., dated in September 1996.  Dr. T. 
stated that upon the appellant's arrival in the St. Mary's 
emergency department, it was his determination that the 
appellant was possibly having a stroke, and that a trip to 
the VA hospital would have been deleterious to the 
appellant's health or result in death.  Dr. T. stated that in 
his opinion, the appellant's admittance to St. Mary's was a 
necessary and valid hospitalization, and at that time, there 
was legitimate concern about his death. 

In light of the above, the Board concludes that the second 
and third criteria of the governing law and regulation have 
been met.  However, even conceding that the second and third 
criteria of the governing law and regulation have been met is 
not sufficient to render the appellant's claim well grounded 
(i.e., "plausible"), since it is necessary to satisfy all 
of the criteria alluded to above prior to VA paying or 
reimbursing the appellant for the unauthorized medical 
expenses that he incurred.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As previously stated, the appellant's July 1996 diagnosis 
upon hospitalization at St. Mary's was of a possible CVA 
versus an inner ear infection, and there was no evidence of 
record showing that service connection was in effect for 
either condition.  Therefore, in light of the above, there is 
no evidence of record showing that the appellant's treatment 
at St. Mary's was in any way related to his service-connected 
left knee disability, or to his service-connected back 
disability.  Accordingly, the Board concludes that the first 
criterion of the governing law and regulation has not been 
satisfied.  

In light of the above, it is the Board's determination that 
the appellant was not hospitalized and treated for a service-
connected disability or a disability that has been held to be 
associated with and aggravating a service- connected 
disability.  Further, a permanent and total disability rating 
had not been assigned for service-connected disability and 
participation in a Chapter 31 training program is not at 
issue.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a).  The 
threshold criteria for reimbursement, therefore, are not met 
in this case.  As all of the criteria must be met to prevail 
in a reimbursement claim, and the initial criterion is not 
met in this case, there is no authority for the VA to pay for 
the cost of the private hospitalization at issue.

In view of the applicable law, the evidence presented in this 
case fails to represent a well-grounded claim.  The 
circumstances demonstrated in the record at the time of the 
appellant's July 1996 hospitalization fail to show that he 
has submitted a claim capable of substantiation.  
Accordingly, the appellant's claim must be denied as not well 
grounded. 38 U.S.C.A. § 5107(a).  Since a well-grounded claim 
has not been submitted, the VA is not obligated by statute to 
assist the appellant in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).










ORDER

A 40 percent rating for a left knee disability is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to payment of unauthorized medical expenses 
resulting from private medical care received on July 19, 1996 
and July 20 1996, is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

